Citation Nr: 1520753	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to his active service.

2.  The Veteran's bilateral hearing loss disability did not manifest in service, within one year of service, and is unrelated to service.    


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The Veteran's bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations in March 2012 and June 2013.  The examination reports reflect that the examiners recorded the Veteran's history and current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, all identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal. 

Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, are chronic diseases, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

VA has specifically defined what constitutes a hearing loss disability; impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In order to satisfy the current disability element of a claim for entitlement to service connection for hearing loss disability, a veteran's audiometric test results must fall within these regulatory criteria.

As an initial matter, the Board notes that the Veteran alleged that the onset of his hearing loss was on separation from service.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

Here, the Veteran was diagnosed with a bilateral hearing loss disability at the March 2012 VA examination.  38 C.F.R. § 3.385.  At that examination, the Veteran also reported that he experienced ringing in his ears.  As the Veteran is competent to testify on this question, and there is no contrary evidence, he has met the current disability requirement.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (ringing in the ears is capable of lay observation).

In addition, the Veteran reported that he was exposed to loud noise from artillery and weapons in service.  As his military occupation specialty was that of a field artilleryman, the Board finds that the statements are consistent with the circumstances of his service, and therefore, the in-service injury requirement for tinnitus and bilateral hearing loss have been met.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

As to bilateral hearing loss, the preponderance of the evidence establishes that the Veteran's current hearing loss disability is not related to service.  

In this regard, the Veteran's hearing loss disability did not manifest during service or within one year of separation.  Although the Veteran contended that his hearing loss started when he returned from service and the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service, his allegations are inconsistent with the contemporaneous record.  Significantly, there is no evidence of any complaints, treatment, or diagnosis in service, and upon objective testing, his hearing was documented as being within normal limits at the time of his separation from service.  See, July 1968 separation examination.  He also specifically denied having ear trouble and hearing loss at the time of his separation.  As such, there is affirmative evidence showing that he did not have hearing loss at the time of his separation from service.  The first indication that the Veteran had a hearing loss disability was in March 2012.  Accordingly, the evidence reflects that there were no characteristic manifestations to identify the disease process during service and that sensorineural hearing loss was not "noted," identified, or diagnosed during service or within a year of separation.  As such, the Board finds that the claim must be denied on a continuity, chronicity, and presumptive basis.  

As to whether service connection for hearing loss is warranted on a direct basis, there are two medical opinions on this question.  In March 2012, the VA examiner rendered a diagnosis of sensorineural hearing loss and opined that the Veteran's hearing loss was not caused by or a result of military service.  The rationale provided was that the Veteran had hearing sensitivity within normal limits bilaterally at entrance and at separation, and that in the absence of hearing loss at separation, the hearing loss was not caused by or a result of military service.  

The Veteran was also afforded a VA examination in June 2013.  At the examination, he reported that he served in Vietnam during all twelve months of 1967 and that he experienced excessive noise exposure in the artillery unit bringing ammunition to the guns.  He stated that hearing protection was not available nor worn.  The Veteran endorsed that his post-military employment was as a truck driver and that he also worked at and owned a bar.  He reported that he had possible hearing loss, but that he thought that he was doing okay.  He noted that people told him that he listened to the television too loudly.  As to the onset of his hearing loss, he stated that his hearing loss started, "probably when [he] came back in 1969, it's been awhile."  

The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale provided was that the Veteran had normal hearing bilaterally at separation and the medical research did not support the theory of a delay of onset of hearing loss when hearing was normal after exposure.  In this regard, the examiner reported that audiometric data from the service medical records indicated normal bilateral hearing at entrance and separation and that the service medical records were negative for complaints of hearing loss.  She also cited to a 2006 Institute of Medicine report titled Noise and Military Service-Implications for Hearing Loss and Tinnitus that found that there was no scientific basis on which to conclude that hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The examiner quoted from the article that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  The examiner noted that the study remained the definitive consensus on the matter.  

The Board finds the June 2013 VA examination report to be of significant probative value as the examiner explained, based on medical principles, why the Veteran's hearing loss was not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  

The Board has considered the Veteran and his representative's arguments that the Veteran's hearing loss was related to service on a delayed onset theory of causation, that the examiner's opinion was inadequate because the examiner did not address the Veteran's lay statements that he had decreased hearing since separation, and that the separation examination was not adequate to determine whether noise induced hearing loss was present.  Although the Veteran is competent to report as to the observable symptoms that he experiences, such as decreased hearing and its history, competence must be distinguished from probative weight.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

Initially, the June 2013 VA examiner explicitly addressed the Veteran's and his representative's argument that the Veteran's hearing loss could be related to service based on a delayed onset.  The examiner determined that it was unlikely that such delayed effected occurred based on the prevailing medical literature.  

To the extent that the Veteran and his representative cited to an article that suggested that the military did not provide auditory examinations sufficient to identify noise-induced hearing loss in his May 2012 notice of disagreement, the VA examiner reviewed the claims file, to include the statement and reference to the article.  The examiner still determined that the Veteran had normal hearing on separation and that the Veteran's hearing loss was not related to service.  

The Board finds that the VA examiner's opinion is more probative than the Veteran's lay statements and the article cited to by the Veteran's representative because the examiner has a greater level of medical expertise and she provided her opinion based on medical principles and the Veteran's medical history, compared to article that did not take into account the Veteran's specific medical history and the more generalized lay statements of the Veteran and his representative.  Importantly, the Board finds any current assertion by the Veteran that he had hearing loss during service to be lacking credibility as he specifically denied hearing loss in connection with his separation examination and later indicated his condition did not change prior to his separation from service.  

The Board does note that the absence of an in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); however, a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes) is necessary.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, as there is no such medically sound basis, the claim for service connection for a bilateral hearing loss disability must be denied.  

As to whether the tinnitus is related to or had its onset in service, the Veteran's service treatment records contained no complaints of ringing in the ears; however, the Veteran has contended that he has had ringing in his ears since service.  See, e.g. March 2012 VA examination report.  The Board finds this testimony to be both competent and credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), affirmed, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

As tinnitus, a chronic disease, was present during or directly after service and is present currently, and is not clearly attributable to an intercurrent cause, service connection is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Fountain v. McDonald, No. 13-0540, __ Vet. App. __, 2015 WL 510609 (Feb. 9, 2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To the extent that the March 2012 and June 2013 VA examiners determined that the Veteran's tinnitus was less likely than not a result of military noise exposure, the Board finds that the evidentiary value of the opinions are reduced because, in contrast with hearing loss which requires specific audiometric findings to constitute a disability for VA purposes, a lay person is competent to diagnose tinnitus and the examiners did not adequately address that the Veteran reported that he had tinnitus since service.  See Nieves-Rodriguez, 22 Vet. App. at 302-04. 

In summary, the Board finds that the preponderance of evidence establishes that the Veteran's tinnitus was related to excessive noise exposure during service and thus service connection for tinnitus is granted, but that the preponderance of the evidence establishes that the Veteran's bilateral hearing loss is not related to service and service connection for bilateral hearing loss is denied.  38 U.S.C.A. § 5107(b).










      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


